Citation Nr: 9900179	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veterans improved pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion

Appellant represented by:	Zarin Bengali, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her mother
ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
March 1973.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This is a contested claim since allowance of the appellants  
claim could result in a loss of benefits to the veteran.  
Since this is a simultaneously contested claim, the 
provisions of 38 U.S.C.A. § 7105A (West 1991 & Supp. 1998) 
and 38 C.F.R. §§ 20.501, 20.502, 20.503 (1998) are for 
application.


REMAND

Additional evidence in the form of information concerning the 
income and expenses of her family was received from the 
appellants representative in November 1997 and also at her 
hearing on appeal in August 1998.  Consideration of that 
evidence by the RO was not waived.  The RO should reconsider 
the issue of entitlement of the appellant to an apportioned 
share of the veteran's improved pension benefits in light of 
that additional evidence.  The appellant is entitled to a new 
decision and a supplemental statement of the case explaining 
the decision.

The claims folder contains an Appointment of Veterans Service 
Organization as Claimants Representative (VA Form 21-22) in 
which the veteran named The American Legion as his 
representative.  That form is dated in December 1993.  The 
American Legion has not had an opportunity to present 
argument on behalf of the veteran in connection with this 
appeal.  

The Board also notes that the record does show that the 
veteran was provided with a copy of a Statement of the Case, 
but he was not advised of the substance of the appellants 
appeal.  Such notification is required by 38 U.S.C.A. § 7105A 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.502 (1998).

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  The apportionment issue should be 
considered in light of the additional 
evidence obtained and a formal decision 
based on the evidence of record should be 
entered.  The parties and their 
respective representatives should then be 
provided with copies of a supplemental 
statement of the case and afforded an 
adequate time to respond thereto.

2.  The RO shall advise the veteran of 
the substance of the appellants appeal, 
and allow him a period of 30 days to file 
a brief or argument in answer thereto in 
accordance with 38 U.S.C.A. § 7105A(b) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.502 (1998).

3.  The American Legion, the veterans 
representative, should be provided with 
an opportunity to review the pertinent 
evidence and advance arguments on the 
veterans behalf.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
